
	

115 S2720 IS: Clean Coasts Act
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2720
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2018
			Ms. Cantwell (for herself, Mr. Markey, Mr. Menendez, Mr. Van Hollen, Mr. Whitehouse, Mr. Wyden, Mrs. Shaheen, Mr. Booker, Mr. Reed, Mr. Nelson, Mrs. Murray, Mr. Sanders, Mr. Merkley, Mr. Carper, Mr. Blumenthal, Ms. Hassan, Ms. Harris, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To codify the outer Continental Shelf blowout preventer systems and well control rule and the
			 Arctic drilling rule.
	
	
		1.Short title
 This Act may be cited as the Clean Coasts Act.
		2.Codification of the outer Continental Shelf blowout preventer systems and well control rule and the
 Arctic drilling ruleThe following are enacted into law: (1)Subparts A, B, C, D, E, F, G, P, Q, and S of part 250 of title 30, Code of Federal Regulations (as in effect on February 1, 2017).
 (2)Subparts A, D, and E of part 254 of title 30, Code of Federal Regulations (as in effect on February 1, 2017).
 (3)Subparts A and B of part 550 of title 30, Code of Federal Regulations (as in effect on February 1, 2017).
			
